Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into by and between ECC Capital Corp. (the “Company” or “Encore”) and Roque A.
Santi (“Executive”).

WHEREAS, Executive is currently employed by the Company;

WHEREAS, the Company and Executive (the “Parties”) wish to ensure the Company’s
access to Executive’s continued services, and the terms on which those services
will be provided;

THEREFORE, the Parties agree as follows:

 

1. EMPLOYMENT

The Company hereby employs Executive and Executive hereby accepts employment
upon the terms and conditions set forth below.

 

2. TERM

2.1 Term. The term of this Agreement shall commence on February 9, 2007 (the
“Effective Date”), and shall continue on the terms and conditions set forth
below for a period of two (2) years unless Executive’s employment is earlier
terminated as provided in Section 5 (the “Term”). Unless the Board of Directors
of the Company (the “Board”) notifies Executive in writing that it does not wish
to extend the Term on or before August 11, 2008, the Term shall automatically be
extended for an additional two-year period.

 

3. COMPENSATION

3.1 Base Compensation. Executive shall be paid a salary at the annual rate of
$375,000 (the “Base Compensation”). The Base Compensation shall be reviewed at
least annually, and may be increased, but not decreased. In the event that the
Base Compensation is increased, the new salary shall be the Base Compensation
for purposes of this Agreement thereafter.

3.2 Bonus Compensation. The Company shall pay to Executive a cash bonus at a
rate of $375,000 per year, in four equal, quarterly installments (the “Quarterly
Bonus”) for each Bonus Year. Each “Bonus Year” shall run from February 9 through
February 8 of the following year. The last quarterly installment for each Bonus
Year shall be made not later than March 15 of the year in which that Bonus Year
ends.

The Company shall also pay to Executive an annual bonus of up to $375,000 (the
“Target Bonus”) in a single lump sum for each Bonus Year on or before March 15
of the year in which that Bonus Year ends (the “Annual Bonus”). The portion of
the Target Bonus paid shall be determined by the Board based upon objectives
determined by the Board for each Bonus Year, and Executive’s quarterly
performance evaluation for the relevant periods. Executive’s performance for
each quarter during each Bonus Year shall be evaluated within thirty days of the
end of each quarter.



--------------------------------------------------------------------------------

In order to earn each Annual Bonus, and each installment of the Quarterly Bonus,
Executive must be employed as of the end of the Bonus Year or quarter of the
Bonus Year, respectively, for which such bonus is paid. However, in the event
there is a Change in Control of the Company, as defined in Section 5.8,
Executive shall be entitled to payment on the date of such Change in Control, of
the Annual Bonus and/or Quarterly Bonus for any Bonus Year or quarter of any
Bonus Year that he has completed, but for which he has not been paid, and of the
Annual Bonus and/or Quarterly Bonus for any calendar year or quarter during
which he has been employed but that has not been completed as of the date of the
Change in Control. The portion of the Target Bonus payable as the Annual Bonus
shall be based on Executive’s average quarterly performance ratings provided
prior to the Change in Control. In the event no quarterly performance rating has
been provided, Executive shall be awarded one hundred (100) percent of the
Target Bonus. Notwithstanding the foregoing, the Company’s payment of the Annual
bonus and/or Quarterly Bonus due to a Change in Control shall be delayed to the
extent necessary to comply with Section 409A of the Internal Revenue Code.

3.3 Retention Bonus. Provided that Executive remains employed through August 9,
2008, Executive shall be entitled to a payment of a retention bonus of $250,000
(the “Retention Bonus”) on August 11, 2008.

3.4 Benefits. The Executive shall be entitled to participate in all pension,
401(k) and other employee plans and benefits in accordance with the terms of
such plans or policies as may be in effect from time to time.

3.5 Automobile Allowance. The Company shall provide Executive with a
reimbursement of expenses in connection with one (1) automobile not to exceed
$2000 per month during the term of Executive’s employment hereunder.

3.5 Method of Payment. The monetary compensation payable and any benefits due to
Executive hereunder may be paid or provided in whole or in part, from time to
time, by the Company and/or its respective parents, subsidiaries and affiliates,
but shall at all times remain the responsibility of the Company.

 

4. POSITION AND DUTIES

4.1 Position or Duties. Executive shall serve as the President and Chief
Financial Officer of the Company, and hold such other positions and have such
duties as assigned to him/her by the Company from time to time.

4.2 Devotion of Time and Effort. Executive shall use Executive’s good faith best
efforts and judgment in performing Executive’s duties as required hereunder and
to act in the best interests of the Company. Executive shall devote all of his
business time, attention and energies to the business of the Company.

4.3 Other Activities. Executive may engage in other activities for Executive’s
own account while employed hereunder, including without limitation, charitable,
community and

 

2



--------------------------------------------------------------------------------

other business activities, provided that in the judgment of the Board of
Directors of the Company (the “Board”) such other activities do not materially
interfere with the performance of Executive’s duties hereunder, and do not
violate Sections 6 and 7.

4.4 Vacation. Executive shall be entitled to two (2) weeks paid vacation
annually. Such vacation shall be subject to the Company’s policies concerning
accrual, use and scheduling of vacation, as such policies may be in effect from
time to time.

4.5 Business Expenses. Executive shall be entitled to reimbursement of
reasonable business expenses in accordance with Company policies, as they may be
in effect from time to time.

 

5. TERMINATION

5.1 Due to Death. Executive’s employment shall terminate as of the date of
his/her death.

5.2 Due to Disability. The Company may terminate Executive’s employment if
he/she becomes “disabled”, as defined below, upon written notice to Executive.
For purposes of this Agreement, the term “Disability” shall mean a physical or
mental incapacity as a result of which Executive becomes unable to continue to
perform the essential functions of the job with or without accommodation
hereunder for six consecutive calendar months or for shorter periods aggregating
180 business days in any 12 month period, or, if this provision is inconsistent
with any applicable law, to the extent not prohibited by law.

5.3 By the Company Without “Cause”. The Company may terminate Executive’s
employment without “Cause” as defined in Section 5.5 below at any time following
the Effective Date, upon written notice to Executive.

5.4 By Executive Without “Good Reason”. Executive may terminate his/her
employment hereunder without Good Reason, as defined in Section 5.6 below, at
any time upon written notice to the Company.

5.5 By The Company For Cause. The Company may terminate Executive’s employment
for “Cause” at any time, upon written notice to Executive. For purposes of this
Agreement, “Cause” shall mean:

(a) Executive’s conviction of or plea of nolo contender to a felony or any crime
involving moral turpitude;

(b) Executive’s commission of any act of theft, embezzlement or misappropriation
against the Company;

(c) Executive’s failure to substantially perform Executive’s duties hereunder
(other than such failure resulting from Executive’s incapacity due to physical
or mental illness), which failure is not remedied within thirty (30) days after
written demand for substantial performance is delivered by the Company which
specifically identifies the manner in which the Company believes that Executive
has not substantially performed Executive’s duties; or

 

3



--------------------------------------------------------------------------------

(d) Executive’s material breach of his obligations under this Agreement, which
breach is not remedied within thirty (30) days after written notice is delivered
by the Company which specifically identifies the breach that the Company
believes has occurred.

5.6 By Executive For Good Reason. Executive may terminate his employment for
good reason upon at least thirty (30) days prior written notice to the Company.
For purposes of this Agreement, “Good Reason” shall mean the Company’s material
breach of the salary and benefit obligations hereunder and either such breach is
incurable or, if curable, has not been cured within fifteen (15) days following
receipt of written notice by Executive to the Company of such breach by the
Company; Executive being required by the Company to establish his primary
residence outside of the State of Maryland without his prior written consent; or
a relocation of Executive’s primary office location outside of Orange County,
California, without Executive’s prior written consent. Executive shall be deemed
to have waived Executive’s right to terminate for “good reason” with respect to
a breach if Executive does not notify the Company in writing of such breach
within fifteen (15) days of such breach, or, if such breach is not immediately
known to him, and could not reasonably be expected to be know by him, within
fifteen (15) days of his discovery of such breach. Following a Change in
Control, as defined below, “Good Reason” shall also mean: (a) a material
reduction in the authority of Executive; or (b) Executive’s assignment to a
position other than an officer position with the Company and any of its
subsidiaries. The fact that the Company becomes a subsidiary of another entity,
or that the Company’s status changes from publicly-traded to privately-held, as
a result of the Change in Control, shall not, by itself, constitute a material
reduction in the authority of Executive. In addition, provided that Executive
remains employed by the Company for ninety (90) days following a Change in
Control, during the thirty (30) days following the ninety (90) day period after
the Change in Control, if Executive elects to terminate his employment with the
Company for any reason or no reason, he shall be deemed to have “Good Reason”.

5.7 Severance Payment. In the event Executive’s employment terminates pursuant
to Sections 5.1 (Death), 5.4 (Without Good Reason), or 5.5 (For Cause),
Executive (or Executive’s estate, as applicable) shall have the right to receive
Executive’s compensation as otherwise provided under this Agreement through the
termination date, including payment of any Annual Bonus or Quarterly Bonus for
any Bonus Year or quarter of a Bonus Year completed prior to the termination
date and the Retention Bonus if the termination occurs after August 9, 2007, but
the Retention Bonus has not yet been paid. Executive shall have no further right
to receive compensation, benefits or other consideration from the Company, and
Executive shall not be entitled to any severance payments or benefits, except as
required by applicable law. In the event that Executive’s employment is
terminated pursuant to Section 5.2 (Due to Disability), Section 5.3 (Without
Cause), or Section 5.6 (For Good Reason), Executive shall continue to render
services to the Company pursuant to this Agreement until the date of termination
and shall continue to receive compensation, as provided in this Agreement,
through the termination date, including payment of any Annual Bonus or Quarterly
Bonus for any Bonus Year or quarter of a Bonus Year completed prior to the
termination date and the Retention Bonus if the termination occurs after
August 9, 2007, but the Retention Bonus has not yet been paid. Thereafter,
Executive shall be entitled to severance pay and benefits as set forth in
subparagraph (a) through (c) below, provided that Executive executes and
delivers (and does not revoke, if a revocation period is required by law) a
general release of claims in a form acceptable to the Company in its sole and
absolute discretion, and is not in material breach of any of the provisions of
this Agreement.

 

4



--------------------------------------------------------------------------------

(a) Amount. The Company shall pay Executive an amount equal to 200 percent of
Executive’s Base Compensation, and the Annual Bonus and Quarterly Bonus for any
Bonus Year or quarter of any Bonus Year during which Executive’s employment
terminates (collectively, the “Severance Amount”). The portion of the Target
Bonus payable as the Annual Bonus shall be based on Executive’s average
quarterly performance ratings provided prior to the termination. In the event no
quarterly performance rating has been provided, Executive shall be awarded
one hundred (100) percent of the Target Bonus. If the termination occurs on or
before August 9, 2007, the Severance Amount shall also include an amount equal
to the Retention Bonus. The Severance Amount shall be subject to withholding
under applicable law. The Severance Amount will be paid as follows: no later
than the tenth (10th) business day after Executive delivers a signed general
release in the form acceptable to the Company and returns all company property
as required in Section 9.9, twenty-five (25) percent of the Severance Amount
shall be paid to Executive; the remaining seventy-five (75) percent of the
Severance Amount shall be paid in substantially equal sums over the following
twelve (12) months, in accordance with the Company’s regular payroll practices
(the “Severance Payments”). Notwithstanding the foregoing, the Severance
Payments shall be delayed to the extent necessary to comply with Section 409A of
the Internal Revenue Code.

(b) Vesting. In addition to the Severance Payments, any unvested stock options
or restricted stock held by Executive shall vest as follows: 1/12th of the
unvested stock options and/or restricted stock held by Executive as of the
termination date shall vest at the end of each one-month period following the
date of termination for the twelve-month period following the date of
termination (the “Vesting”). Any stock option or restricted stock vested in
accordance with this Section 5.7(b) shall be exercisable within ninety (90) days
following the twelve-month vesting period

(c) Benefits. In addition to the Severance Payments and the Vesting, provided
that Executive is eligible for and timely elects COBRA healthcare coverage
continuation, the Company shall pay the portion of the COBRA premium equal to
the difference between the COBRA premium and Executive’s monthly contribution
towards health care benefits immediately prior to the data of termination, for
Executive to continue his (and, if applicable, his family’s) health care
coverage, which was in effect as of the date of termination for up to
eighteen (18) months from the date of termination, provided that Executive (and,
if applicable, his family) remains eligible for such coverage (the “Severance
Benefits”). Notwithstanding the foregoing, the Company’s payment of portions of
the COBRA premium shall be delayed to the extent necessary to comply with
Section 409A of the Internal Revenue Code.

5.8 Change in Control.

For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any of the following events:

(a) within twenty-four (24) months of the Effective Date, the individuals
constituting the Board as of the Effective Date (the “Incumbent Board”) cease
for any reason to constitute at least two-thirds (2/3rds) of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds (2/3rds) of the Incumbent Board, such new director shall be
considered a member of the Incumbent Board; or

 

5



--------------------------------------------------------------------------------

(b) an acquisition of any voting securities of the Company (the “Voting
Securities”) by any “person” (as the term “person” is used for purposes of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) immediately after which such person has “beneficial
ownership” (within the meaning of Rule 13d-3 promulgated under the 1934 Act)
(“Beneficial Ownership”) of 35% or more of the combined voting power of the
Company’s then outstanding Voting Securities; or

(c) approval by the stockholders of the Company of:

(i) a merger, consolidation, share exchange or reorganization involving the
Company, unless

(A) the stockholders of the Company, immediately before such merger,
consolidation, share exchange or reorganization, own, directly or indirectly
immediately following such merger, consolidation, share exchange or
reorganization, at least 80% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization;
provided, however, that a merger, consolidation, share exchange or
reorganization of the Company shall not constitute a “change in control” if such
merger, consolidation, share exchange or reorganization of the Company is
approved by the Board and is recommended by Executive to the Board for its
approval; and

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation, share
exchange or reorganization constitute at least two-thirds (2/3rds) of the
members of the board of directors of the Surviving Company; or

(ii) a complete liquidation or dissolution of the Company; or

(iii) an agreement for the sale or other disposition of all or substantially all
of the assets of the Company.

5.9 Certain Additional Payments.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount equal to the Excise Tax
imposed upon the Payments, but not any Excise Tax resulting from the receipt of
any Gross-Up Payment.

 

6



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 5.9(c), all determinations required to
be made under this Section 5.9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the nationally
recognized certified public accounting firm used by the Company immediately
prior to the Change in Control or, if such firm declines to serve, such other
nationally recognized certified public accounting firm as may be designated by
the Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Subject to Section 5.9(e)
below, any Gross-Up Payment, as determined pursuant to this Section 5.9, shall
be paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. For purposes of making the
calculations required by this Section 5.9, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Internal Revenue Code (the “Code”). As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5.9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

7



--------------------------------------------------------------------------------

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5.9(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 5.9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 5.9(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 5.9(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid in an amount equal to the Gross-Up Payment that the Company would
otherwise be required to pay, and the balance of the amount advance shall be
repaid to the Company by Executive within sixty (60) days of such determination.

(e) Notwithstanding any other provision of this Section 5.9, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of the
Executive all or any portion of the Gross-Up Payment that it determines in good
faith that it is or may be in the future required to withhold, and the Executive
hereby consents to such withholding.

 

8



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, if the net amount Executive would realize
from any Payment and any Gross-Up Payment after payment of all income,
employment and excise taxes on such Payments and such Gross-Up Payment would be
less than the net amount Executive would realize if all Payments were limited to
the maximum amount that may be paid to Executive without any portion thereof
being an “excess parachute payment” under Section 280G of the Code, then
Executive’s payments and benefits under the Agreement, (and under all other
contracts, arrangements, and programs) shall not, in the aggregate, exceed the
maximum amount that may be paid to Executive without any portion thereof being
an “excess parachute payment” under Section 280G of the Code, as determined in
good faith by the Accounting Firm. The Company shall bear the expense of the
Accounting Firm’s determination. If Executive’s payments and benefits must be
reduced to avoid any portion thereof being an “excess parachute payment,”
Executive’s payments and benefits shall be reduced in the priority order
Executive designates or, if Executive fails promptly to designate an order, in
the priority order designated by the Company. If an amount in excess of the
limit set forth in this Section is paid to Executive, Executive shall repay the
excess amount to the Company upon demand, with interest at the rate provided in
Section 1274(b)(2)(B) of the Code. Executive and the Company agree to cooperate
with each other reasonably in connection with any administrative or judicial
proceedings concerning the existence of payments and benefits (or portions
thereof) that are “excess parachute payments” and the amounts thereof.

(g) Definitions. The following terms shall have the following meanings for
purposes of this Section 5.9.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

5.10 Vesting Upon Change in Control.

Notwithstanding the provisions of any plan or agreement to the contrary, upon a
Change in Control, all unvested stock options held by Executive shall be fully
vested and exercisable, and all restricted stock held by Executive shall be
fully vested. Except as expressly set forth in this Section 5.10, such stock
options and restricted stock shall be subject to the terms of the plans and
agreements under which they were issued.

 

6. CONFIDENTIALITY

During the Term, Executive will have access to and become acquainted with
various information relating to the Company’s business operations, including
customer (meaning a broker or borrower) lists, customer files, marketing data,
business plans, strategies, employee lists, contracts, financial records and
accounts, projections and budgets, and similar information. Executive agrees
that to the extent such information is not generally known to or available to
the public and/or the industry, and gives the Company an advantage over
competitors who do not

 

9



--------------------------------------------------------------------------------

know of or use such information, such information and documents constitute
“Confidential Information” of the Company. Executive further agrees that any
documents relating to the business of the Company, whether they are prepared by
Executive or come into Executive’s possession in any other way, are owned by the
Company, shall remain the exclusive property of the Company, and must be
returned to the Company upon termination of employment. Executive shall not use
any Confidential Information of the Company, directly or indirectly, for
Executive’s own benefit, or the benefit of any person or entity other than the
Company, nor shall Executive disclose Confidential Information to any person or
entity other than the Company and its employees, either during the Term or at
any time thereafter, except as may be appropriate for Executive to perform his
duties as an employee, officer and/or director, directly or indirectly, of the
Company. In the event Executive violates this provision during any period in
which he is receiving severance under Section 5.7 of this Agreement, in addition
to any other remedies the Company may have, the Company may terminate the
Severance Payments, Vesting and Severance Benefits under Section 5.7.

 

7. NON-SOLICITATION/NON-COMPETITION

7.1 Non-Solicitation. During the Term and for the twelve-month period following
the Term, Executive shall not solicit any of the Company’s employees, agents or
independent contractors to end their relationship with the Company, or solicit
or otherwise induce any such person to perform services for Executive, or any
other person or entity. In the event Executive violates this provision during
any period in which he is receiving severance under Section 5.7 of this
Agreement, in addition to any other remedies the Company may have, the Company
may terminate the Severance Payments, Vesting and Severance Benefits under
Section 5.7.

7.2 Non-Competition. Executive acknowledges that Encore does business throughout
the United States, and that Executive has access to Confidential Information of
the Company in the course of performing his duties under this Agreement. In
order to protect the legitimate business interests of the Company and to avoid
misuse of its Confidential Information, during the Term, and (i) if Executive’s
employment terminates pursuant to Section 5.4 or 5.5, or (ii) if Executive’s
employment terminates pursuant to Section 5.2, 5.3 or 5.6 and Executive is
receiving severance under Section 5.7 of this Agreement, for the one-year period
after the Term, Executive shall not, directly or indirectly, serve as an
employee, consultant, officer, director, lender, investor, shareholder, partner,
manager or member of any person or entity, or own or act as a sole proprietor of
a business that engages in subprime wholesale mortgage lending during that
period in any County of the State of California or any of the States of the
United States of America, other than the Company or its affiliates, or as
approved in advance in writing by the Board; provided, however, that ownership
of less than one (1) percent of the publicly traded securities of any publicly
traded entity shall not violate this provision. In the event Executive violates
this provision during any period in which he is receiving severance under
Section 5.7 of this Agreement, in addition to any other remedies the Company may
have, the Company may terminate the Severance Payments, Vesting and Severance
Benefits under Section 5.7.

 

8. ARBITRATION AGREEMENT

8.1 Claims Subject to Arbitration. Any controversy, dispute or claim between
Executive and the Company, or its parents, subsidiaries, affiliates and any of
their officers, directors, agents or other employees, shall be resolved by
binding arbitration, at the request of either party.

 

10



--------------------------------------------------------------------------------

The arbitrability of any controversy, dispute or claim under this policy shall
be determined by application of the substantive provisions of the Federal
Arbitration Act (9 U.S.C. sections 1 and 2) and by application of the procedural
provisions of the California Arbitration Act, except as provided herein.
Arbitration shall be the exclusive method for resolving any dispute and all
remedies available from a court of competent jurisdiction shall be available;
provided, however, that either party may request provisional relief from a court
of competent jurisdiction, as provided in California Code of Civil Procedure
Section 1281.8, if such relief is not available in a timely fashion through
arbitration.

The claims which are to be arbitrated include, but are not limited to any Claim
arising out of or relating to this Agreement or the employment relationship
between Executive and the Company, claims for wages and other compensation,
claims for breach of contract (express or implied), claims for violation of
public policy, wrongful termination, tort claims, claims for unlawful
discrimination and/or harassment (including, but not limited to, race, religious
creed, color, national origin, ancestry, physical disability, mental disability,
gender identity or expression, medical condition, marital status, age,
pregnancy, sex or sexual orientation) to the extent allowed by law, and claims
for violation of any federal, state, or other government law, statute,
regulation, or ordinance, except for claims for workers’ compensation and
unemployment insurance benefits. This Agreement shall not be interpreted to
provide for arbitration of any dispute that does not constitute a claim
recognized under applicable law.

8.2 Selection of Arbitrator. The Executive and the Company will select a single
neutral arbitrator by mutual agreement. If the Executive and the Company are
unable to agree on a neutral arbitrator within thirty (30) days of a demand for
arbitration, either party may elect to obtain a list of arbitrators from the
Judicial Arbitration and Mediation Service (“AMS”) or the American Arbitration
Association (“AAA”), and the arbitrator shall be selected by alternate striking
of names from the list until a single arbitrator remains. The party initiating
the arbitration shall be the first to strike a name.

8.3 Demand for Arbitration. The demand for arbitration must be in writing and
must be made by the aggrieved party within the statute of limitations period
provided under applicable State and/or Federal law for the particular claim(s).
Failure to make a written demand within the applicable statutory period
constitutes a waiver of the right to assert that claim in any forum.

8.4 Location of Arbitration. Arbitration proceedings will be held in Orange
County, California.

8.5 Choice of Law. The arbitrator shall apply applicable State and/or Federal
substantive law to determine issues of liability and damages regarding all
claims to be arbitrated, and shall apply the California Evidence Code to the
proceeding.

8.6 Discovery. The parties shall be entitled to conduct reasonable discovery and
the arbitrator shall have the authority to determine what constitutes reasonable
discovery. The arbitrator shall hear motions for summary judgment/adjudication
as provided in the California Code of Civil Procedure.

 

11



--------------------------------------------------------------------------------

8.7 Written Opinion and Award. Within thirty days following the hearing and the
submission of the matter to the arbitrator, the arbitrator shall issue a written
opinion and award which shall be signed and dated. The arbitrator’s award shall
decide all issues submitted by the parties, and the arbitrator may not decide
any issue not submitted. The opinion and award shall include factual findings
and the reasons upon which the decision is based. The arbitrator shall be
permitted to award only those remedies in law or equity which are requested by
the parties and allowed by law.

8.8 Appeals. The final award may be appealed to another arbitrator who will be
chosen by the parties in the same manner as the original arbitrator. All the
rules governing judicial appeals of judgments from the Superior Court of the
State of California shall apply to any appeal of this award, including but not
limited to the time frames, deadlines and the standards of review.

8.9 Costs of Arbitration. The cost of the arbitrator and other incidental costs
of arbitration that would not be incurred in a court proceeding shall be borne
by the Company. The parties shall each bear their own costs and attorneys’ fees
in any arbitration proceeding, provided, however, that the arbitrator shall have
the authority to require either party to pay the costs and attorneys’ fees of
the other party to the extent permitted under applicable federal or state law,
as a part of any remedy that may be ordered.

8.10 Waiver of Right to Jury. Both the Company and Executive understands that by
using arbitration to resolve disputes they are giving up any right that they may
have to a judge or jury trial with regard to all issues concerning employment or
otherwise covered by this Section 8.

 

9. GENERAL PROVISIONS

9.1 Assignment; Binding Effect. Neither the Company nor Executive may assign,
delegate or otherwise transfer this Agreement or any of their respective rights
or obligations hereunder without the prior written consent of the other party;
provided, however, that the Company may assign its rights and obligations under
this Agreement for ECC Capital Corp. without the prior written consent of
Executive. Any attempted prohibited assignment or delegation shall be void. This
Agreement shall be binding upon and inure to the benefit of any permitted
successors or assigns of the parties and the heirs, executors, administrators
and/or personal representatives of Executive.

9.2 Notices. All notices, requests, demands and other communications that are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; the day after it is sent, if
sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g., FedEx); and upon receipt, if sent by certified or
registered mail, return receipt requested. In each case notice shall be sent to:

 

If to the Company:

  

ECC Capital Corp..

1833 Alton Parkway

Irvine, California 92606

Attention: Chairman, Compensation Committee

Fax: (949) 856-4948

  

If to Executive:

  

Roque A. Santi

1833 Alton Parkway

Irvine, California 92606

Phone: (949) 856-8300

Fax: (949) 856-4948

  

 

12



--------------------------------------------------------------------------------

Any party may change its address for the purpose of this Section 9.2 by giving
the other party written notice of its new address in the manner set forth above.

9.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof, and supersedes all prior
agreements, including without limitation that certain offer letter dated as of
October 20, 2004; provided, however, that this Agreement shall supplement, not
supercede, any prior agreements concerning the Confidential Information, Trade
Secrets or other intellectual property of the Company, and any conflicts or
inconsistencies between such agreements shall be resolved so that the provision
providing greater rights to the Company shall prevail.

9.4 Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms and covenants may be waived, only by a written instrument executed by
the parties hereto, or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.

9.5 Provisions Severable. In case any one or more provisions of this Agreement
shall be invalid, illegal or unenforceable, in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not, in any way, be affected or impaired thereby. If any provision hereof is
determined by any court of competent jurisdiction to be invalid or unenforceable
by reason of such provision extending the covenants and agreements contained
herein for too great a period of time or over too great a geographical area, or
being too extensive in any other respect, such provision shall be interpreted to
extend only over the maximum period of time and geographical area, and to the
maximum extent in all other respects, as to which it is valid and enforceable,
all as determined by such court in such action.

9.6 Attorney’s Fees. If any legal action, arbitration or other proceeding, is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach or default in connection with any of the provisions of this Agreement,
each of the parties hereto shall be responsible for payment of their own
attorneys’ fees and other costs incurred by them in that action or proceeding,
without regard to whomever is the prevailing party in such action or proceeding
with respect to such claims, except as otherwise provided in Section 8.

 

13



--------------------------------------------------------------------------------

9.7 Governing Law. This Agreement shall be construed, performed and enforced in
accordance with, and governed by the laws of the State of California without
giving effect to the principles of conflict of laws thereof.

9.8 Non-Disparagement. During his/her employment and thereafter, Executive
agrees to represent the Company in a positive light and not to disparage or in
any other way communicate to any person or entity any negative information or
opinion concerning the Company, its parents, subsidiaries and affiliates, or any
of their partners, members, shareholders, officers, directors, employees or
agents, or any of them. This provision shall not prohibit Executive from making
any statements or taking any actions required by law, or reporting any actions
or inactions Executive believes to be unlawful. This provision shall not be
interpreted to require or encourage Executive to make any misrepresentations.

9.9 Return of Property. Upon termination of Executive’s employment, Executive
shall return to the Company any and all company property, materials, or
equipment in his or her possession, including, without limitation, Company
property described in Section 6.

9.10 Cooperation. During Executive’s employment with the Company and thereafter,
Executive agrees to cooperate with Employer and Employer’s agents, accountants
and attorneys concerning any matter with which Executive was involved during
his/her employment. Such cooperation shall include, but not be limited to,
providing information to, meeting with and reviewing documents provided by
Employer and Employer’s agents, accountants and attorneys during normal business
hours or other mutually agreeable hours upon reasonable notice and to make
himself/herself available for depositions and hearings, if necessary and upon
reasonable notice. If Executive’s cooperation is required after the termination
of Executive’s employment, the Company shall reimburse Executive for any out of
pocket expenses incurred in and any wages lost by Executive for time spent
performing his/her obligations hereunder.

9.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.

9.12 Headings. The headings contained in this Agreement are provided solely for
the Parties’ convenience and shall not be deemed to alter the meaning of the
text of the Agreement.

9.13 Survival. Sections 6, 7, 8, and 9 shall survive the termination of this
Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

THE COMPANY:

       

ECC Capital Corp.,

       

a Maryland corporation

     

By:

 

/s/ Steven Holder

   

4/05/2007

   

Its:

 

CEO

    Date    

EXECUTIVE:

         

/s/ Roque A. Santi

   

4/05/2007

     

Roque A. Santi

    Date    

 

15